Title: To James Madison from William Eustis, 27 July 1809
From: Eustis, William
To: Madison, James


Sir,New York July 27. 1809.
I have the honor to inform you of my arrival in this city on the last evening. The very extraordinary and unexpected turn which the negociation with Mr Erskine has taken and the entire uncertainty of the measures which are to ensue render it doubtful in my own mind whether to proceed or to await your commands at this place.
In the course of the few days which may be usefully employed in examining the works here I may receive some communication or information which will determine. I saw Mr Erskine a few moments in Philadelphia. He appeared to be anxious but confident that he had not transcended his powers.
Since writing I receivd a Letter from Mr Smith & shall return immediately to Washington. With every sentiment of respect I am Dr Sir, Your obedt. servt.
W. Eustis
